Case 9:20-cv-80469-KAM Document 8 Entered on FLSD Docket 04/27/2020 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 20-80469-CIV-MARRA

 NELSON FERNANDEZ,

          Plaintiff,

 vs.


 THE WALKING COMPANY,
 a foreign for-profit corporation,

        Defendant.
  _____________________________/

       NOTICE OF COMPLIANCE WITH ORDER REQUIRING COUNSEL TO CONFER,
        FILE JOINT SCHEDULING REPORT AND FILE JOINT DISCOVERY REPORT

          Plaintiff NELSON FERNANDEZ, through undersigned counsel and in compliance with

 this Court’s Order Requiring Counsel to Confer, File Joint Scheduling Report and File Joint

 Discovery Report dated March 23, 2020 [D.E. 4], by filing this Notice and serving the aforesaid

 Order attached as Exhibit A.

                                            RODERICK V. HANNAH, ESQ., P.A.
                                            Attorneys for Plaintiff
                                            8751 West Broward Boulevard, Suite 303
                                            Plantation, Florida 33324
                                            Telephone: (954) 362-3800
                                            Facsimile: (954) 362-3779
                                            Email: rhannah@rhannahlaw.com

                                            By     /s/ Roderick V. Hannah
                                                   Roderick V. Hannah
                                                   Fla. Bar No. 435384
Case 9:20-cv-80469-KAM Document 8 Entered on FLSD Docket 04/27/2020 Page 2 of 2



                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 27th day of April, 2020, a true and correct of the

 foregoing was electronically filed and served via transmission of Notice of Electronic Filing

 generated by CM/ECF on all counsel or parties of record on the Service List below:



 Heather Meglino, Esq.
 SPIRE LAW FIRM
 12249 Science Drive, Suite 155
 Orlando, FL 32826
 (407) 494-0135
 heather@spirelawfirm.com


 Attorneys for Defendant
 THE WALKING COMPANY

                                             /s/ Roderick V. Hannah
                                                 Roderick V. Hannah




                                                2
